DETAILED ACTION
The following final Office action is in response to Applicant’s filing received on 06/01/2022 with amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, 7, 8, 11, 12 and 19 are amended and claims 2-4 are canceled in Applicant’s filing received on 06/01/2022.  Claims 1 and 5-20 are pending.

Response to Arguments
Applicant’s arguments received on 06/01/2022 regarding the 35 U.S.C. 101 rejection with respect to the claims being directed to an abstract idea without significantly more have been fully considered but they are not persuasive.
Applicant argues the amended claims recite a practical application that is specific to one of many different implementations that could be provided to implement the alleged abstract idea.  Applicant further argues the amended claims provide an improvement in a server with capabilities to dynamically alter and correct sales of a given item during any current interval of time at a given store.
Examiner respectfully disagrees.  The claims do not reflect an improvement in a server’s capabilities or functionality.  For example, it is unclear what technical problem of the server is overcome by the claimed invention.  Rather, the idea of altering or correcting sales based on an algorithm is a business problem/solution.  The claimed steps involve obtaining and using sales data with an algorithm to calculate a predicted value, comparing the predicted value to an actual value and providing notification based on a deviation between the predicted and actual values. Those claimed steps are not like the rules in McRO which were particular to a computer, not able to be performed by a human and enabled a computer to perform a new function.  Applicant’s claimed steps are not steps only applicable to computer execution that enable a computer to perform a new function.  Any improvement appears to lie in the abstract idea itself of the calculations/algorithm relied upon and having a computer perform the calculations faster does not alter the patent eligibility.  This is similar to the claims at issue in SAP America v. Investpic (Fed. Cir, 2017) “No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”), as Applicant’s claims involve selecting certain information, analyzing it using calculations/algorithm and reporting or notifying based on the analysis.  Other court decisions such as CyberSource, FairWarning. and Electric Power Group support the conclusion that claims directed to concepts such as data gathering, analysis and notification using computer elements recited and required at a high level of generality are patent-ineligible.  With respect to the machine-learning in claim 1, using the already trained algorithm to predict a sales rate amounts to performing mathematical calculations by computer which does not demonstrate a practical application.  Also, the training of a machine-learning predictor in claims 12 and 19 does not convey a continual dynamic learning process in which the predictor receives feedback and adjusts the algorithm being used in order to improve results.  
Applicant’s arguments received on 06/01/2022 regarding the 35 U.S.C. 102(a)(1)/(a)(2) and 35 U.S.C. 103 rejections and the claims as amended have been fully considered.  An updated rejection is provided below addressing the amendments to the claims including incorporating elements previously recited in now canceled claims.  Previously the claim language conveyed “some” of the enumerated current factors (also referred to as sales factors and features in the claims) were required which has been amended to require each of the enumerated current features (in claims 1 and 12) or factors (in claim 19).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 12 for example recites an abstract idea of predicting a product’s expected sales rate, calculating the actual current rate, sending a notification when there is a deviation between the sales rates that falls outside a threshold and attempting to adjust the actual sales rate.  The limitations that recite an abstract idea are indicated in bold below:

A method, comprising:
providing executable instructions to a processor from a non-transitory computer-readable storage medium causing the processor to perform operations comprising:
producing time series data from transaction data for a product that identifies sales rates for the product in given intervals of time;  
Docket No. 18-119118training a machine-learning predictor on input that comprises features extracted from the time series data to predict the sales rates for the product in the given intervals of time using historical actual sales rates for the product provided as expected output from the machine-learning predictor during the training for each of the given intervals of time; 
calculating an actual sales rate for the product in a current interval of time from real-time transaction data collected for the product from transaction terminals; 
providing current features for the current interval of time as input to the machine-learning predictor, wherein the current features at least comprise an product price for the product, a current month of year for a current calendar date, a current date of month, a current day of week, a current time of day, current proximity of the current calendar date to a known holiday, current weather associated with a current location of a store associated with sales of the product, any current newsworthy events for the current calendar date, any current promotions for the product at the store and an adjacent current interval of time sales rate for the product during a previous interval of time to the current interval of time; 
receiving as output from the machine-learning predictor a predicted sales rate for the product in the current interval of time; and 
sending a notification when a deviation between the actual sales rate and the predicted sales rate falls outside a threshold deviation causing a correction action to be processed for correcting the deviation and dynamically attempting to adjust the actual sales rate for the product during the current interval of time.

These limitations fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the PTO’s 2019 PEG because such product sales rate analysis and prediction as well as reacting to deviations in expected sales is considered in the realm of the sub-grouping of fundamental economic principles or practices.  Also, the commercial or legal interactions sub-grouping includes sales activities and business relations.  Therefore, the limitations also pertain to this sub-grouping.  The performance of the claim limitations using a generic processor and machine-learning predictor does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  Similarly, reciting machine-learning at a high level does not exclude the claim from the reach of the abstract-idea inquiry.  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of “providing executable instructions to a processor from a non-transitory computer-readable storage medium causing the processor to perform operations” and training and using a “machine-learning predictor” to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computers or merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements alone or in combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea as they do not go beyond generally linking the use of the abstract idea to the field of machine learning.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements of “providing executable instructions to a processor from a non-transitory computer-readable storage medium causing the processor to perform operations” and training and using a “machine-learning predictor” to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computers or merely using a computer as a tool to perform the abstract idea which cannot provide an inventive concept (see MPEP 2106.05(f)).  Also, the claim conveys performing repetitive calculations by a computer which is considered well-understood, routine and conventional (see MPEP 2106.05(d)(II)…ii. Performing repetitive calculations…Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”)).  Based on the reasons presented, the claim is not patent-eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, dependent claims 14-16 further limit the abstract idea to a narrower abstract idea by further describing the data used by the predictor.  Such narrowing does not transform the abstract idea into patent-eligible subject matter.  Dependent claims 13, 17 and 18 recite additional elements recited at a high level of generality (e.g., user-facing interface, application programming interface call to a network service, and a cloud-based service) that equate to merely using computers as a tool to perform the abstract idea.  Also, these elements amount to generally linking the abstract idea to a particular technological environment (see MPEP 2106.05(h)).  Also, the data receiving in claim 13 can be considered insignificant extra-solution activity and can also be considered well-understood routine and conventional with respect to using a computer interface for such data receiving (see MPEP 2106.05(d)(II) regarding receiving or transmitting data over a network…e.g., Symantec, TLI, and OIP Techs). Therefore, the additional elements of the dependent claims do not impose any meaningful limits on practicing the abstract idea and do not provide an inventive concept.    
 Claims 1, 5-11, 19, and 20 recite limitations similar to those recited in claims 12-18 and therefore the same analysis above with respect to claims 12-18 also applies to these claims.  Independent claim 19 recites the following additional elements at a high level of generality including a system and processing device representing the machine-learning predictor from claim 12 and a deviation predictor.  The conclusions above regarding the computer elements recited at a high level of generality also apply to the system and processing device recited in claim 19.  Claim 19 also recites generate and configure an algorithm based on various factors as input and expected results to provide as output during a training session.  This is considered part of the abstract idea as it narrows the predicting to use certain factors associated with expected results.  Also, claim 19 recites with regards to sending the deviation notification that it is an automated network-based action.  Such sending of data over a network is well-understood, routine and conventional (see MPEP 2106.05(d)(II) regarding receiving or transmitting data over a network…e.g., Symantec, TLI, and OIP Techs).  
Applicant’s claims are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bourget US 9,697,531 B1 (hereinafter “Bourget”) in view of Duncker et al US 2018/0089594 A1 (hereinafter “Duncker”) and further in view of Sprecher US 2018/0365718 A1 (hereinafter “Sprecher”). 

Regarding claim 1, Bourget discloses a method, comprising: providing executable instructions to a processor from a non-transitory computer-readable storage medium causing the processor to perform operations comprising (col.10:54-67, col. 11:1-10): 
obtaining current features associated with sales of an item during a current interval of time, wherein the current features at least comprise an item price for the item for each sale (parameters, variables and discounts are “features” factoring into a current sales deviation (col. 3:31-67)…those features include price of item - price of item A in the past and in the time period corresponding to the current sales – col. 3:44-45), a month of year for a calendar date of each sale, a date of month of each sale, a day of week of each sale, a time of day of each sale (past sales data/sales transactions for item including for different time periods of a day, week, month, year – col. 2:46-50; using the sales information the system knows an item sold in a particular time slot including a week, month, year, day or an hour – col. 9:5-19; timestamp of purchase – col. 6:43-44), any promotions for the item at the store for each sale (promotions -other local stores offer a discount for the duration of the time slot where as Acme does not – col. 3:51-67, col. 4:1-7) and a sales rate of the item for an adjacent interval of time associated with a previous interval of time to the current interval of time  (past sales data/sales transactions for item including determining a quantity for a time period – col. 2:46-50; also for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of an item “sales rate” in a previous, adjacent interval – col. 3:41-67) (for the other claimed “current features” see Duncker and Sprecher below); 
predicting a rate for the sales of the item for a current interval of time by providing the current features to a algorithm (“to a trained machine-learning algorithm” – see Duncker below) and receiving the rate as a predicted rate from the sales of the item within the current interval of time as output from the algorithm (“from the trained machine-learning algorithm” – see Duncker below) (the demand analyzer/prediction engine includes applying a statistical model (Fig. 4, col. 3:58, col. 4:8-26) to the parameters/variables/discounts “features” (col. 3:41-67) and the transaction and cost information (col. 8:1-3) and adjusting the statistical model with various model inputs to generate output (col. 8:19-26); for the current sales deviation (col. 3:31-43), determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining a projected increase in sales quantity of the item during the time slot where quantity per time unit is interpreted as a “rate” and therefore a predicted sales rate (Fig. 2, col. 4:18-20, 24-25, 54, col. 5:11-12) and where the determining is after consideration of the parameters, variables and discount “features” (col. 3:41-67) that include price of item and for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of a “sales rate” in a previous, adjacent interval – col. 3:41-67, col. 4:1-7);
calculating an actual rate for the sales of the item for the current interval of time (upon implementing the experiment with the suggested price (col. 4:33-35, 65-67, col. 3:1-4) and corresponding projected increase in sales quantity of the item during the time slot (col. 4:18-20, 24-25, 54, col. 5:11-12, Fig. 2), system records an actual sales quantity of the item at issue for the time period…interpreted as “actual rate” (col. 5:4-5, 16-18); 
computing a deviation between the predicted rate and the actual rate (based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a deviation) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:40-42); and 
processing an automated action when the deviation falls outside of a threshold deviation causing a corrected action to be processed for correcting the deviation, wherein processing further includes dynamically causing by processing the automated action additional actions to be taken to dynamically attempt to adjust the actual rate for the sales of the item during the current interval of time (based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a “deviation”) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:40-42); implementing experiments is an “automated action” and “corrected action” – “the system can change the price by remotely reconfiguring a merchant device that processes sales transactions” (col. 4:57-58); the goal of the experiment is to increase actual sales quantity to projected sales quantity for the time period which means it is “for correcting the deviation” between the actual and projected).
Bourget discloses obtaining some of the “current features” as shown above but does not disclose: a proximity of the corresponding calendar date of each sale to a known holiday, weather associated with a location of a store associated with the sales of the item for each sale, any newsworthy events for each sale on the corresponding calendar date.  However, in analogous art of analyzing sales data among other data to generate predictions (0023, 0025, 0054), Duncker teaches obtaining sales data, calendar data, time data, weather data, and news data (0020) which identifies days of the week as well as holidays, identifies past, present or forecasted weather, and identifies market data or environmental data which is interpreted as newsworthy data.  Duncker further teaches applying artificial intelligence and machine learning algorithms to this obtained information to generate predictions (0023, 0025, 0054).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sales features considered by Bourget to include additional sales features taught by Duncker because Duncker’s use of those additional features suggests they can also affect sales (0020, 0023, Fig. 1) which would be important to consider.  While Bourget and Duncker do not disclose a proximity of the corresponding calendar date of each sale to a known holiday, Sprecher’s invention of machine learning for marketing of branded consumer products teaches variables such as day of week or proximity to holidays can be useful variables in the field of predicting future purchases using machine learning (0019-0021).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sales features taught by Bourget in view of Duncker but specifically to modify the holiday data taught by Duncker to also include proximity to a holiday and not just the holiday because days before and after a holiday can also affect sales which would be important to consider.   
Bourget fails to disclose the claimed machine-learning aspects of the claim.  Specifically, Bourget in view of Duncker and Sprecher teach providing current features and Bourget discloses receiving as output a predicted sales rate from the demand analyzer/prediction engine using a statistical model (Figs. 2 and 4, col. 3:58, col. 4:8-26) as shown above but Bourget does not disclose providing the current features to a trained machine-learning algorithm as well as receiving the predicted sales rate output from the trained machine-learning algorithm.  However, Duncker teaches obtaining “current features” such as sales data, calendar data, time data, weather data, and news data (0020).  Duncker further teaches applying artificial intelligence and machine learning algorithms to this obtained information to generate predictions as output including a predicted rate for sales at a particular time (0023, 0025, Fig. 1; 0054 – a prediction (“sales of pizza will be unusually high during Labor Day”), forecast (“candy sales will slowly increase through Spring”).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bourget’s projecting of sales rates using sales features taught by Bourget, Duncker and Sprecher to further incorporate a trained machine-learning algorithm with input of the sales features to output predicted sales rates as taught by Duncker because as suggested by Duncker the analysis using machine-learning taught by Duncker helps in being able to analyze vast amounts of complex data which is often tedious, difficult and time consuming in order to identify important correlations, trends and predictions (Duncker 0002-0006).

Regarding claim 5, Bourget in view of Duncker and Sprecher teaches the elements of claim 1 from which claim 5 depends from and Bourget further discloses wherein calculating further includes obtaining real-time transaction data from transaction terminals for the item to calculate the actual rate for the current interval of time (system records an actual sales quantity of the item at issue for the time period…interpreted as “actual rate” (col. 5:4-5, 16-18); (merchant device handling sales transactions (col. 5:64-67) submits information to payments processing system (col. 6:9-12) which stores in a transaction database (col. 6:39-46) transaction data related to purchases handled by the system’s transaction processing system (col. 6:24-25)). 

Regarding claim 6, Bourget in view of Duncker and Sprecher teaches the elements of claim 1 from which claim 6 depends.  Bourget further discloses wherein calculating further includes obtaining transaction data for the item from a transaction data store that is updated in real time by transaction terminals to calculate the actual rate as an actual sales rate for the item within the current interval of time (system records an actual sales quantity of the item at issue for the time period…interpreted as “actual rate” (col. 5:4-5, 16-18); merchant device handling sales transactions (col. 5:64-67) submits information to payments processing system (col. 6:9-12) which stores in a transaction database (col. 6:39-46) transaction data related to purchases handled by the system’s transaction processing system (col. 6:24-25).

Regarding claim 8, Bourget in view of Duncker and Sprecher teaches the elements of claim 1 from which claim 8 depends.  Bourget further discloses wherein processing further includes sending a real-time notification to a mobile device as the automated action, the real-time notification includes the predicted rate, the actual rate, and the deviation (col. 4:48-50, col. 5:5-20, Fig. 2).  

Regarding claim 9, Bourget in view of Duncker and Sprecher teaches the elements of claim 1 from which claim 9 depends.  Bourget further discloses wherein processing further includes sending an Application Programming Interface (API) command to a network service as the automated action (implementing experiments with suggested price of item is an “automated action” and “corrected action” – “the system can change the price by remotely reconfiguring a merchant device that processes sales transactions” (col. 4:12-13, 57-62, col. 7:16-21). 

Regarding claim 10, Bourget in view of Duncker and Sprecher teaches the elements of claim 9 from which claim 10 depends.  Bourget further discloses wherein sending further includes sending the API command as an instruction to the network service to initiate a promotion on the item (implementing experiments with suggested price of item is an “automated action” and “corrected action” – “the system can change the price by remotely reconfiguring a merchant device that processes sales transactions” (col. 4:12-13, 57-62, col. 7:16-21); suggested price can be based on other local stores discounts, therefore suggested price can be a “promotion” - col. 3:61-67, col. 4:1-13). 

Regarding claim 11, Bourget in view of Duncker and Sprecher teaches the elements of claim 10 from which claim 11 depends.  Bourget further discloses further comprising, sending a mobile device notification to a manager that includes the predicted rate, the actual rate, the deviation, an item identifier for the item, and an indication that the promotion was initiated for the item based on the deviation (col. 4:48-50, col. 5:5-20, 39-45, Fig. 2; by selecting 214 New Experiment with new suggested price in user interface of Fig. 2 (col. 5:39-42) the process of the experiment and experiment results repeats and therefore the user interface provides the “notification” based on what is displayed to the user and provides the “indication” by way of the interface button 214 selection and by way of subsequent experiment results displayed for the new experiment; also the updating of the price to a suggested price in the price database and merchandise item database can be an indication that a promotion was initiated (col. 7:14-21); suggested price can be based on other local stores discounts, therefore suggested price can be a “promotion” - col. 3:61-67, col. 4:1-13).

Regarding claim 12, Bourget discloses a method, comprising: providing executable instructions to a processor from a non-transitory computer-readable storage medium causing the processor to perform operations comprising (col.10:54-67, col. 11:1-10): 
producing time series data from transaction data for a product that identifies sales rates for the product in given intervals of time (Fig. 2, col. 5:1-12; col. 6:39-46); 
(see Duncker below for “training a machine-learning predictor on”) input that comprises features extracted from the time series data to predict the sales rates for the product in the given intervals of time using historical actual sales rates for the product provided as expected output (“from the machine-learning predictor during the training” – see Duncker below) for each of the given intervals of time (demand analyzer/prediction engine using a statistical model (Fig. 4, col. 3:58, col. 4:8-26); the demand analyzer/prediction engine includes applying a statistical model to the parameters/variables/discounts “features” (col. 3:41-67) and the transaction and cost information (col. 8:1-3) and adjusting the statistical model with various model inputs to generate output (col. 8:19-26); for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining a projected increase in sales quantity of the item during the time slot where quantity per time unit is interpreted as a “rate” and therefore a predicted sales rate (Fig. 2, col. 4:18-20, 24-25, 54, col. 5:11-12) and where the determining is after consideration of the parameters, variables and discount “features” that include price of item and for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of a “historical actual sales rate”– col. 3:41-67, col. 4:1-7; the parameters, variables and discount also represent “features extracted from the time-series data” (col. 7:36-45, 58, 59 – demand analyzer/prediction engine access to transaction data including item identifier, sale price, quantity sold, and transaction timestamp); the demand analyzer/prediction engine is also responsible for interface 200 of Fig. 2 which provides the experiment details including suggested price and projected sales during a time slot to correct a determined sales deviation (col. 7:58-67, col. 8:1-2, 19-26, 28-39); determine expected sales based on historical sales – col. 2:42-44); 
calculating an actual sales rate for the product in a current interval of time from real- time transaction data collected for the product from transaction terminals (upon implementing the experiment with the suggested price (col. 4:33-35, 65-67, col. 3:1-4) and corresponding projected increase in sales quantity of the item during the time slot (col. 4:18-20, 24-25, 54, col. 5:11-12, Fig. 2), system records an actual sales quantity of the item at issue for the time period…interpreted as “actual rate” (col. 5:4-5, 16-18; merchant device handling sales transactions (col. 5:64-67) submits information to payments processing system (col. 6:9-12) which stores in a transaction database (col. 6:39-46) transaction data related to purchases handled by the system’s transaction processing system (col. 6:24-25)); 
providing current features for the current interval of time as input to the (“machine-learning” – see Duncker below) predictor, wherein the current features at least comprise an product price for the product (demand analyzer/prediction engine using a statistical model (Fig. 4, col. 3:58, col. 4:8-26); parameters, variables and discounts are “features” factoring into a current sales deviation (col. 3:31-67)…those features include price of item - price of item A in the past and in the time period corresponding to the current sales – col. 3:44-45), a current month of year for a current calendar date, a current date of month, a current day of week, a current time of day (past sales data/sales transactions for item including for different time periods of a day, week, month, year – col. 2:46-50; using the sales information the system knows an item sold in a particular time slot including a week, month, year, day or an hour – col. 9:5-19; timestamp of purchase – col. 6:43-44), any promotions for the item at the store for each sale (promotions -other local stores offer a discount for the duration of the time slot where as Acme does not – col. 3:51-67, col. 4:1-7) and a sales rate of the item for an adjacent interval of time associated with a previous interval of time to the current interval of time  (sales rate (past sales data/sales transactions for item including determining a quantity for a time period – col. 2:46-50; also for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of an item “sales rate” in a previous, adjacent interval – col. 3:41-67) (for the other claimed “current features” see Duncker and Sprecher below); 
receiving as output from the (“machine-learning” – see Duncker below) predictor a predicted sales rate for the product in the current interval of time (col. 4:18-20, 24-25, 54, col. 5:11-12, Fig. 2; demand analyzer/prediction engine using a statistical model (Fig. 4, col. 4:8-26)); and 
sending a notification when a deviation between the actual sales rate and the predicted sales rate falls outside a threshold deviation causing a correction action to be processed for correcting the deviation and dynamically attempting to adjust the actual sales rate for the product during the current interval of time (notification of deviation - col. 4:48-50, col. 5:5-20, Fig. 2; based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a “deviation”) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:39-42); user can select 214 New Experiment with new suggested price in user interface of Fig. 2 (col. 5:39-42); implementing experiments is an “automated action” and “corrected action” – “the system can change the price by remotely reconfiguring a merchant device that processes sales transactions” (col. 4:57-58); the goal of the experiment is to increase actual sales quantity to projected sales quantity for the time period which means it is “for correcting the deviation” between the actual and projected).
Bourget discloses providing some of the “current features” as shown above but does not disclose: current proximity of the current calendar date to a known holiday, current weather associated with a current location of a store associated with sales of the product, any current newsworthy events for the corresponding calendar date.  However, in analogous art of analyzing sales data among other data to generate predictions (0023, 0025, 0054), Duncker teaches obtaining sales data, calendar data, time data, weather data, and news data (0020) which identifies days of the week as well as holidays, identifies past, present or forecasted weather, and identifies market data or environmental data which is interpreted as newsworthy data.  Duncker further teaches applying artificial intelligence and machine learning algorithms to this obtained information to generate predictions (0023, 0025, Fig. 1, 0054).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sales features considered by Bourget to include additional sales features taught by Duncker because Duncker’s use of those additional features suggests they can also affect sales (0020, 0023, Fig. 1) which would be important to consider.  While Bourget and Duncker do not disclose current proximity of the current calendar date to a known holiday, Sprecher’s invention of machine learning for marketing of branded consumer products teaches variables such as day of week or proximity to holidays can be useful variables in the field of predicting future purchases using machine learning (0019-0021).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sales features taught by Bourget in view of Duncker and especially the holiday data taught by Duncker to also include proximity to a holiday and not just the holiday because days before and after a holiday can also affect sales which would be important to consider.
Bourget fails to disclose the claimed machine-learning aspects of the claim.  Specifically, Bourget in view of Duncker and Sprecher teach providing current features and Bourget discloses receiving as output a predicted sales rate from the demand analyzer/prediction engine using a statistical model (Figs. 2 and 4, col. 3:58, col. 4:8-26) as shown above but Bourget does not disclose providing the current features to the machine-learning predictor as well as receiving the predicted sales rate output from the machine-learning predictor.  Bourget also discloses input that comprises features extracted from the time series data to predict the sales rate using historical actual sales as expected output as shown above but does not disclose using such input and expected output for training a machine-learning predictor.  However, Duncker teaches obtaining “current features” such as sales data, calendar data, time data, weather data, and news data (0020).  Duncker further teaches applying artificial intelligence and machine learning algorithms to this obtained information to generate predictions as output including a predicted rate for sales at a particular time (0023, 0025, Fig. 1; 0054 – a prediction (“sales of pizza will be unusually high during Labor Day”), forecast (“candy sales will slowly increase through Spring”).  Duncker also teaches generating, training, augmenting and evolving models (0025, 0031) using the various types of obtained data (0019, 0020) from multiple data sources (0019, 0020).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bourget’s projecting of sales rates using sales features taught by Bourget, Duncker and Sprecher to further incorporate using the extracted features and historical actual sales to train a machine-learning predictor and using the machine-learning predictor with input of the current features to output the predicted sales rates as taught by Duncker because as suggested by Duncker the analysis using machine-learning taught by Duncker helps in being able to analyze vast amounts of complex data which is often tedious, difficult and time consuming in order to identify important correlations, trends and predictions (Duncker 0002-0006).

Regarding claim 13, Bourget in view of Duncker and Sprecher teaches the elements of claim 12 from which claim 13 depends. Bourget further discloses wherein producing further includes receiving a product identifier for the product and the given intervals of time from a user through a user-facing interface (request from merchant device – col. 7:6-21, 36-45). 
 
Regarding claim 14, Bourget in view of Duncker and Sprecher teaches the elements of claim 12 from which claim 14 depends. Bourget further discloses (see Duncker below for “training”) further includes providing the features as (see Duncker below for “training”) inputs to the (see Duncker below for “machine-learning”) predictor along with the calculated sales rates as expected outputs that are expected from the (see Duncker below for “machine-learning”) predictor (demand analyzer/prediction engine using a statistical model (col. 3:58, col. 4:8-26); the demand analyzer/prediction engine includes applying a statistical model to the parameters/variables/discounts “features” (col. 3:41-67) and the transaction and cost information (col. 8:1-3) and adjusting the statistical model with various model inputs to generate output (col. 8:19-26); for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining a projected increase in sales quantity of the item during the time slot where quantity per time unit is interpreted as a “rate” and therefore a predicted sales rate (Fig. 4, col. 4:18-20, 24-25, 54, col. 5:11-12) and where the determining is after consideration of the parameters, variables and discount “features” that include price of item and for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of a “calculated sales rate” that is expected – col. 3:41-67, col. 4:1-7; the parameters, variables and discount also represent “features extracted from the time-series data” (col. 7:36-45, 58, 59 – demand analyzer/prediction engine access to transaction data including item identifier, sale price, quantity sold, and transaction timestamp); the demand analyzer/prediction engine is also responsible for interface 200 of Fig. 2 which provides the experiment details including suggested price and projected sales during a time slot to correct a determined sales deviation (col. 7:58-67, col. 8:1-2, 19-20, 28-39); determine expected sales based on historical sales – col. 2:42-44).  Bourget fails to disclose the claimed machine-learning aspects of the claim.  Specifically, Bourget discloses a demand analyzer/prediction engine and statistical model (Fig. 4, col. 3:58, col. 4:8-26) and discloses providing the features along with the calculated sales rates as expected output as shown above but does not disclose using such input and expected output for training a machine-learning predictor.  However, Duncker teaches obtaining “current features” such as sales data, calendar data, time data, weather data, and news data (0020).  Duncker further teaches applying artificial intelligence and machine learning algorithms to this obtained information to generate predictions as output including a predicted rate for sales at a particular time (0023, 0025, Fig. 1; 0054 – a prediction (“sales of pizza will be unusually high during Labor Day”), forecast (“candy sales will slowly increase through Spring”).  Duncker also teaches generating, training, augmenting and evolving models (0025, 0031) using the various types of obtained data (0019, 0020) from multiple data sources (0019, 0020).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bourget’s projecting of sales rates using sales features taught by Bourget, Duncker and Sprecher to further incorporate machine learning with input of the sales features to output predicted sales rates as taught by Duncker because as suggested by Duncker the analysis using machine-learning taught by Duncker helps in being able to analyze vast amounts of complex data which is often tedious, difficult and time consuming in order to identify important correlations, trends and predictions (Duncker 0002-0006).  

Regarding claim 15, Bourget in view of Duncker and Sprecher teaches the elements of claim 12 from which claim 15 depends. Bourget further discloses: (see Duncker below for “training”) further includes providing some of the features as non-transaction data associated with each transaction based on a date and time of each transaction (seasonality, customer mix – col. 3:55-58).  As mentioned above, Bourget fails to disclose the claimed training aspect of the claim which pertains to machine-learning.  Specifically, Bourget discloses a demand analyzer/prediction engine and statistical model (Fig. 4, col. 4:8-26) and discloses providing non-transaction data features as shown above but does not disclose using such input for training a machine-learning predictor.  However, Duncker teaches obtaining “current features” such as sales data, calendar data, time data, weather data, and news data (0020).  Duncker further teaches applying artificial intelligence and machine learning algorithms to this obtained information to identify predictions as output including a predicted rate for sales at a particular time (0023, 0025, Fig. 1; 0054 – a prediction (“sales of pizza will be unusually high during Labor Day”), forecast (“candy sales will slowly increase through Spring”).  Duncker also teaches generating, training, augmenting and evolving models (0025, 0031) using the various types of obtained data (0019, 0020) from multiple data sources (0019, 0020).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bourget’s projecting of sales rates using sales features taught by Bourget, Duncker and Sprecher to further incorporate machine learning with input of the features as taught by Duncker because as suggested by Duncker the analysis using machine-learning taught by Duncker helps in being able to analyze vast amounts of complex data which is often tedious, difficult and time consuming in order to identify important correlations, trends and predictions (Duncker 0002-0006).  

Regarding claim 16, Bourget in view of Duncker and Sprecher teaches the elements of claim 15 from which claim 16 depends. Claim 15 indicates only some of the features as non-transaction data are provided.  Bourget does not disclose wherein providing further includes providing the non- transaction data as indications for: weather, proximity of transaction dates to holidays, sporting events, and newsworthy events.  Rather, Bourget discloses analyzing non-transaction data or variables such as seasonality and customer mix (col. 3:55-58).  However, in analogous art of analyzing sales data among other data to identify predictions (0023, 0025, 0054), Duncker teaches obtaining sales data, calendar data, time data, weather data, and news data (0020) which identifies days of the week as well as holidays, identifies past, present or forecasted weather, and identifies market data or environmental data which is interpreted as newsworthy data.  Duncker further teaches applying artificial intelligence and machine learning algorithms to this obtained information to identify predictions (0023, 0025, Fig. 1, 0054).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sales features considered by Bourget to include additional sales features taught by Duncker because Duncker’s use of those additional features suggests they can also affect sales (0020, 0023, Fig. 1) which would be important to consider.  While Duncker does not disclose proximity of transaction dates to holidays, Sprecher’s invention of machine learning for marketing of branded consumer products teaches variables such as day of week or proximity to holidays can be useful variables in the field of predicting future purchases using machine learning (0019-0021).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sales features taught by Bourget in view of Duncker and especially the holiday data taught by Duncker to also include proximity to a holiday and not just the holiday because days before and after a holiday can also affect sales which would be important to consider.  

Regarding claim 17, Bourget in view of Duncker and Sprecher teaches the elements of claim 12 from which claim 17 depends. Bourget further discloses sending an Application Programming Interface (API) call to a network service based on a product identifier associated with the product and the deviation (implementing experiments with suggested price of item is an “automated action” and “corrected action” – “The system can change the price by remotely reconfiguring a merchant device that processes sales transactions.  Reconfiguring the merchant device can include associating a new price (e.g., the suggested price of y dollars per unit) with an identifier (e.g., a stock-keeping unit number or a universal product code) of item A on the merchant device” (col. 4:12-13, 57-62, col. 7:16-21).  

Regarding claim 19, Bourget discloses a system, comprising: a processing device comprising at least one processor and a non-transitory computer- readable storage medium; the non-transitory computer-readable storage medium comprises executable instructions representing a (“machine-learning” – see Duncker below) predictor and a deviation detector; the (“machine-learning” – see Duncker below) predictor executed by the at least one processor causing the at least one processor to perform first operations comprising (col.10:54-67, col. 11:1-10): 
generating and configuring an algorithm based on (“training” – see Duncker below) features received as input and expected results to provide as output (“during a training session” – see Duncker below), wherein the (“training” – see Duncker below) features comprise factors extracted from time series data based on predefined intervals of time that are relevant to sales of a given product (demand analyzer/prediction engine using a statistical model (Fig. 4, col. 3:58, col. 4:8-26); the demand analyzer/prediction engine includes applying a statistical model (col. 3:58) to the parameters/variables/discounts “features” (col. 3:41-67) and the transaction and cost information (col. 8:1-3) and adjusting the statistical model with various model inputs to generate output (col. 8:19-26); the parameters, variables and discount also represent “features extracted from the time-series data” (col. 7:36-45, 58, 59 – demand analyzer/prediction engine access to transaction data including item identifier, sale price, quantity sold, and transaction timestamp; determine expected sales based on historical sales – col. 2:42-44); price of the product for each sale (the parameters, variables and discount “features” that include price of item - price of item A in the past and in the time period corresponding to the current sales – col. 3:44-45; previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of a “historical and actual sales rate”– col. 3:41-67, col. 4:1-7), a month of year for each calendar date associated with each sale of the given product, a date of month for each sale, a day of week for each sale, a time of day of each sale (past sales data/sales transactions for item including for different time periods of a day, week, month, year – col. 2:46-50; using the sales information the system knows an item sold in a particular time slot including a week, month, year, day or an hour – col. 9:5-19; timestamp of purchase – col. 6:43-44), any promotions for the given product for each sale (promotions -other local stores offer a discount for the duration of the time slot where as Acme does not – col. 3:51-67, col. 4:1-7) and wherein the expected results comprises historical and actual sales rates for the given product in each of the predefined intervals of time (sales rate (past sales data/sales transactions for item including determining a quantity for a time period – col. 2:46-50; also for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of a “historical actual sales rate”– col. 3:41-67, col. 4:1-7) (for the other claimed “features” see Duncker and Sprecher below);
predicting a sales rate for the given product during a current interval of time based on AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6Application Number: 16/261,214Dkt: 18-1191Filing Date: January 29, 2019current features provided as input and associated with current sales of the given product and (“current weather data” – see Duncker below) (the demand analyzer/prediction engine includes applying a statistical model (Fig. 4, col. 3:58, col. 4:8-26) to the parameters/variables/discounts “features” (col. 3:41-67) and the transaction and cost information (col. 8:1-3) and adjusting the statistical model with various model inputs to generate output (col. 8:19-26); for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining a projected increase in sales quantity of the item during the time slot where quantity per time unit is interpreted as a “rate” and therefore a predicted sales rate (Fig. 2, col. 4:18-20, 24-25, 54, col. 5:11-12) and where the determining is after consideration of the parameters, variables and discount “features” that include price of item and for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of a “historical and actual sales rate”– col. 3:41-67, col. 4:1-7;  see other “features” above in the “generating” step; the demand analyzer/prediction engine is also responsible for interface 200 of Fig. 2 which provides the experiment details including suggested price and projected sales during a time slot to correct a determined sales deviation (col. 7:58-67, col. 8:1-2, 19-20, 28-39); and 
providing the sales rate for the given product in the current interval of time as output (col. 4:18-20, 24-25, 54, col. 5:11-12); 
the deviation detector executed by the at least one processor causing the at least one processor to perform second operations comprising (for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39; notification of deviation - col. 4:48-50, col. 5:5-20, Fig. 2; based on results of the experiment done because of deviation, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a “deviation”) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:39-42)): 
computing an actual sales rate for the given product during the current interval of time (upon implementing the experiment with the suggested price (col. 4:33-35, 65-67, col. 3:1-4) and corresponding projected increase in sales quantity of the item during the time slot (col. 4:18-20, 24-25, 54, col. 5:11-12, Fig. 2), system records an actual sales quantity of the item at issue for the time period…interpreted as “actual rate” (col. 5:4-5, 16-18; merchant device handling sales transactions (col. 5:64-67) submits information to payments processing system (col. 6:9-12) which stores in a transaction database (col. 6:39-46) transaction data related to purchases handled by the system’s transaction processing system (col. 6:24-25)); 
providing the current features as input to the (“machine-learning” – see Duncker below) predictor (demand analyzer/prediction engine using a statistical model (Fig. 4, col. 3:58, col. 4:8-26); the demand analyzer/prediction engine includes applying a statistical model to the parameters/variables/discounts “features” (col. 3:41-67) and the transaction and cost information (col. 8:1-3) and adjusting the statistical model with various model inputs to generate output (col. 8:19-26); for the current sales deviation (col. 3:31-43) determined by the demand analyzer/prediction engine (col. 7:58-67, col. 8:1-2, 19-20, 28-39), determining a projected increase in sales quantity of the item during the time slot where quantity per time unit is interpreted as a “rate” and therefore a predicted sales rate (Fig. 2, col. 4:18-20, 24-25, 54, col. 5:11-12) and where the determining is after consideration of the parameters, variables and discount “features” that include price of item and for example a previous, adjacent interval where the sales rate has seen a reduction i.e., “a particular item has reduced in popularity for X weeks” which is an example of a “historical actual sales rate”– col. 3:41-67, col. 4:1-7; the parameters, variables and discount also represent “features extracted from the time-series data” (col. 7:36-45, 58, 59 – demand analyzer/prediction engine access to transaction data including item identifier, sale price, quantity sold, and transaction timestamp); the demand analyzer/prediction engine is also responsible for interface 200 of Fig. 2 which provides the experiment details including suggested price and projected sales during a time slot to correct a determined sales deviation (col. 7:58-67, col. 8:1-2, 19-26, 28-39); determine expected sales based on historical sales – col. 2:42-44); 
obtaining the sales rate predicted as output from the (“machine-learning” – see Duncker below) predictor (col. 4:18-20, 24-25, 54, col. 5:11-12); 
calculating a deviation between the actual sales rate and the sales rate predicted (based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a deviation) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:40-42); and 
performing an automated network-based action when the deviation falls outside a configured threshold deviation causing a corrective action to be processed for correcting the deviation and dynamically attempting to adjust the actual sales rate for the given product during the current interval of time (based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a “deviation”) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:40-42); implementing experiments is an “automated action” and “corrected action” – “the system can change the price by remotely reconfiguring a merchant device that processes sales transactions” (col. 4:57-58); the goal of the experiment is to increase actual sales quantity to projected sales quantity for the time period which means it is “for correcting the deviation” between the actual and projected).
Bourget discloses providing some of the “features” as shown above but does not disclose: a proximity of the corresponding calendar date of each sale to a known holiday, weather associated with a location of a store associated with sales of the given product for each sale, any newsworthy events for each calendar date.  However, in analogous art of analyzing sales data among other data to generate predictions (0023, 0025, 0054), Duncker teaches obtaining sales data, calendar data, time data, weather data, and news data (0020) which identifies days of the week as well as holidays, identifies past, present or forecasted weather, and identifies market data or environmental data which is interpreted as newsworthy data.  Duncker further teaches applying artificial intelligence and machine learning algorithms to this obtained information to generate predictions (0023, 0025, Fig. 1, 0054).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sales features considered by Bourget to include additional sales features taught by Duncker because Duncker’s use of those additional features suggests they can also affect sales (0020, 0023, Fig. 1) which would be important to consider.  While Bourget and Duncker do not disclose a proximity of the corresponding calendar date of each sale to a known holiday, Sprecher’s invention of machine learning for marketing of branded consumer products teaches variables such as day of week or proximity to holidays can be useful variables in the field of predicting future purchases using machine learning (0019-0021).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sales features taught by Bourget in view of Duncker and especially the holiday data taught by Duncker to also include proximity to a holiday and not just the holiday because days before and after a holiday can also affect sales which would be important to consider.
Bourget fails to disclose the claimed machine-learning aspects of the claim.  Specifically, Bourget in view of Duncker and Sprecher teach providing current features and Bourget discloses receiving as output a predicted sales rate from the demand analyzer/prediction engine using a statistical model (Figs. 2 and 4, col. 3:58, col. 4:8-26) as shown above but Bourget does not disclose providing the current features to the machine-learning predictor as well as receiving the predicted sales rate output from the machine-learning predictor.  Bourget also discloses input that comprises features extracted from the time series data to predict the sales rate using historical actual sales as expected output as shown above but does not disclose using such input and expected output for training a machine-learning predictor.  However, Duncker teaches obtaining “current features” such as sales data, calendar data, time data, weather data, and news data (0020).  Duncker further teaches applying artificial intelligence and machine learning algorithms to this obtained information to generate predictions as output including a predicted rate for sales at a particular time (0023, 0025, Fig. 1; 0054 – a prediction (“sales of pizza will be unusually high during Labor Day”), forecast (“candy sales will slowly increase through Spring”).  Duncker also teaches generating, training, augmenting and evolving models (0025, 0031) using the various types of obtained data (0019, 0020) from multiple data sources (0019, 0020).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bourget’s projecting of sales rates using sales features taught by Bourget, Duncker and Sprecher to further incorporate using the extracted features and historical actual sales to train a machine-learning predictor and using the machine-learning predictor with input of the current features to output the predicted sales rates as taught by Duncker because as suggested by Duncker the analysis using machine-learning taught by Duncker helps in being able to analyze vast amounts of complex data which is often tedious, difficult and time consuming in order to identify important correlations, trends and predictions (Duncker 0002-0006).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourget US 9,697,531 B1 (hereinafter “Bourget”) in view of Duncker et al US 2018/0089594 A1 (hereinafter “Duncker”) further in view of Sprecher US 2018/0365718 A1 (hereinafter “Sprecher”) and further in view of Woodyard et al US 10, 692,043 B1 (hereinafter “Woodyard”).

Regarding claim 18, Bourget in view of Duncker and Sprecher teaches the elements of claim 12 from which claim 18 depends. Bourget further discloses providing the method as a (see Woodyard below for cloud-based) service to an enterprise (system architecture - col.10:54-67, col. 11:1-10, Figs. 3, 4, 7; service to merchants – col. 7:6-16).  Bourget does not describe the system in terms of cloud-based.  However, Woodyard describes a cloud-based implementation of a service associated with sales rates provided to merchants (col. 2:34-49, col. 18:44-67).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement Bourget’s service to merchants as cloud-based as taught by Woodyard because of the computing benefits provided by cloud-based implementation.

Regarding claim 20, Bourget in view of Duncker and Sprecher teaches the elements of claim 19 from which claim 20 depends. Bourget further discloses wherein the (see Woodyard below for cloud-based) device that provides a user-facing interface to a user over a network to configure the (see Duncker below for “machine-learning”) predictor and the deviation detector for the given product at a given retail store (request from merchant device to payment processing system which includes demand analyzer/prediction engine and merchant interface – col. 7:6-21, 36-45, Figs. 3, 4, 7).  Bourget does not describe the device in terms of cloud-based.  However, Woodyard describes a cloud-based implementation of a service associated with sales rates provided to merchants (col. 2:34-49, col. 18:44-67).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement Bourget’s service to merchants as cloud-based as taught by Woodyard because of the computing benefits provided by cloud-based implementation.  Also, Bourget does not describe the predicting or projecting process as a machine-learning predictor per se, but as shown in claim 19 Duncker teaches generating predictions about sales rates using machine learning algorithms (0023, 0025, Fig. 1; 0054 – a prediction (“sales of pizza will be unusually high during Labor Day”), forecast (“candy sales will slowly increase through Spring”); generating, training, augmenting and evolving models (0025, 0031) using the various types of obtained data (0019, 0020) from multiple data sources (0019, 0020).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bourget’s projecting of sales rates using sales features taught by Bourget, Duncker and Sprecher to further incorporate the machine-learning of Duncker because as suggested by Duncker the analysis using machine-learning taught by Duncker helps in being able to analyze vast amounts of complex data which is often tedious, difficult and time consuming in order to identify important correlations, trends and predictions (Duncker 0002-0006).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bourget US 9,697,531 B1 (hereinafter “Bourget”) in view of Duncker et al US 2018/0089594 A1 (hereinafter “Duncker”) further in view of Sprecher US 2018/0365718 A1 (hereinafter “Sprecher”) and further in view of Furey, Edward “Absolute Difference Calculator” https://www.calculatorsoup.com/calculators/algebra/absolute-difference-calculator.php Nov. 18, 2016. (hereinafter “Furey”).

Regarding claim 7, Bourget in view of Duncker and Sprecher teaches the elements of claim 6 from which claim 7 depends and Bourget further discloses wherein obtaining further includes computing the (see Furey below for “absolute difference”) for a difference between the actual sales rate and the predicted rate (based on results of the experiment, if increase in actual sales quantity did not reach the projected increase in sales quantity for the time period (i.e., a deviation) (col. 5:39-45) then system can perform a new experiment with a new suggested price (col. 5:40-42); deviation is the difference or change in quantity during the experiment which compares actual sales recorded (col. 5:4-8) with projected sales for the time period (col. 5:16-18, Fig. 2).  While Bourget does not describe using the absolute value when computing the difference, Furey teaches using the known technique of calculating an absolute value or calculating the absolute difference between two numbers (pg. 1).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the deviation or difference calculating in Bourget in view of Duncker and Sprecher to include calculating using the absolute value or absolute difference because such known technique accounts for when a larger number is being subtracted from a smaller number to provide the true value of the distance between two numbers.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Resnick-Kossnick US 11,232,477 SOURCING GOODS BASED ON PRE-FEATURE ANALYTICS (claim 1 training a machine learning odds model based on historical sale velocity data which corresponds to a historical number of sales per day…generating estimated sales velocity by applying pre-feature sales data to the machine learning model);
Achin US 2018/0046926 A1 SYSTEMS FOR TIME-SERIES PREDICTIVE DATA ANALYTICS, AND RELATED METHODS AND APPARATUS (0333-0335 predictive modeling system includes a time series model; 0334 - An example illustrating a beneficial use of the time series model is now described. In this example, a supermarket chain wants to predict the next 6 weeks of daily sales for each of the supermarket's locations. The available data include the 3 years of previous daily sales data from 10,000 locations, plus other variables (e.g., population and economic growth around each location, historical and planned dates of holidays and major social events, and historical and planned dates of the chain's promotions). In some embodiments, a time series model trained on the available data can accurately predict the next 6 weeks of daily sales for each of the supermarket's locations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683